                                          Case 5:20-cv-06936-BLF Document 33 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GANG CHEN,                                      Case No. 20-cv-07442-JST
                                                       Plaintiff,
                                   8
                                                                                         REFERRAL FOR PURPOSE OF
                                                 v.                                      DETERMINING RELATIONSHIP
                                   9

                                  10     PRECIGEN, INC. F/K/A INTREXON
                                         CORPORATION, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Beth Labson Freeman for consideration of whether the case is related to Abadilla v.

                                  15   Precigen, Inc., Case No. 20-cv-06936-BLF.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 7, 2020
                                                                                     ______________________________________
                                  18
                                                                                                   JON S. TIGAR
                                  19                                                         United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
